MEMORANDUM **
Jose Guadalupe Villareal-Galaviz appeals from the district court’s judgment and challenges his guilty-plea conviction and 87-month sentence for conspiracy to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(i), and 846; and possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(i). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Villareal-Galaviz’s counsel has filed a brief stating that there are no grounds for relief, along -with a motion to withdraw as counsel of record. We have provided Villareal-Galaviz the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.